EXHIBIT 10.34


AMENDED AND RESTATED SECURITY AGREEMENT


THIS AMENDED AND RESTATED SECURITY AGREEMENT dated as of June 3, 2019 (as
amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), is being entered into among SANMINA CORPORATION, a Delaware
corporation (the “Borrower” and a “Grantor”), EACH OF THE UNDERSIGNED
SUBSIDIARIES OF THE BORROWER AND EACH OTHER PERSON THAT SHALL BECOME A PARTY
HERETO BY EXECUTION OF A SECURITY JOINDER AGREEMENT (each a “Guarantor” and a
“Grantor” and, together with the Borrower, collectively, the “Grantors”), and
BANK OF AMERICA, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”) for each of the Secured Parties (as defined in the
Credit Agreement referenced below).


RECITALS:
WHEREAS, pursuant to that certain Fourth Amended and Restated Credit Agreement
dated as of November 30, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, the
Administrative Agent, Bank of America, N.A., as Swing Line Lender and an Issuing
Lender, and the lenders now or hereafter party thereto (the “Lenders”) and the
other Issuing Lenders now or hereafter party thereto, the Lenders are, among
other things, providing a delayed draw term loan facility and a revolving credit
facility to the Borrower;


WHEREAS, the Borrower, certain Subsidiaries of the Borrower party thereto
(together with the Borrower, the “Existing Grantors”) and the Administrative
Agent have entered into that certain Security Agreement dated as of May 20, 2015
(as amended, restated, supplemented or otherwise modified from time to time
prior to the date hereof, the “Existing Agreement”), pursuant to which the
Existing Grantors have granted liens and security interests in certain of their
respective assets to the Administrative Agent securing, among other things, the
obligations under the Credit Agreement;


WHEREAS, on June 3, 2019, the Borrower borrowed the Term Loan and used the
proceeds thereof, together with cash on hand to repay and satisfy in full the
obligations under the Senior Notes (other than contingent obligations for which
no claim has been made) and effected a satisfaction and discharge of the
indenture for the Senior Notes, and the trustee and collateral agent for the
Senior Notes released the liens and security interests securing the Senior
Notes;


WHEREAS, the parties desire to amend and restate the Existing Security Agreement
in connection with the compliance by the Grantors with Section 6.15 of the
Credit Agreement following the repayment in full of the Senior Notes;


WHEREAS, a material part of the consideration given in connection with and as an
inducement to the execution and delivery of the Credit Agreement by the
Administrative Agent and the Lenders is the obligation of the Grantors to enter
into this Agreement, and the Secured Parties are unwilling to extend and
maintain the credit facilities provided under the Credit Agreement and the other
Loan Documents unless the Grantors enter into this Agreement; and


1


114197788_4

--------------------------------------------------------------------------------






WHEREAS, certain additional extensions of credit may be made from time to time
for the benefit of the Grantors pursuant to certain Secured Cash Management
Agreements and Secured Hedge Agreements.


AGREEMENT:


NOW, THEREFORE, in order to induce the Secured Parties to from time to time make
and maintain extensions of credit under the Credit Agreement and under the
Secured Cash Management Agreements and Secured Hedge Agreements, the parties
hereto agree that the Existing Agreement is hereby amended and restated in this
Agreement, with the effect that the Existing Agreement as so amended and
restated is hereby continued into this Agreement, and this Agreement shall
constitute neither a release nor novation of any liens and security interests
arising under the Existing Agreement nor a refinancing of any indebtedness or
obligations arising thereunder or under any related documents, but rather the
liens and security interests in effect under the Existing Agreement shall
continue in effect on the terms hereof, as follows:


1.    Certain Definitions. All capitalized terms used but not otherwise defined
herein shall have the meanings assigned thereto in the Credit Agreement. Terms
used in this Agreement that are not otherwise expressly defined herein or in the
Credit Agreement, and for which meanings are provided in the Uniform Commercial
Code of the State of New York (the “UCC”), shall have such meanings unless the
context requires otherwise. In addition, for purposes of this Agreement, the
following terms have the following definitions:


“Excluded Assets” means (1) (x) any interests in real property held by a Grantor
as a lessee under a lease and (y) any owned real property of any Grantor; (2)
any lease, license, permit, contract or agreement to which a Grantor is party if
the grant of security interest therein to the Administrative Agent shall
constitute or result in a breach, termination or default under such lease,
license, permit, contract or agreement, other than to the extent that any such
term would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or
9-409 of the Uniform Commercial Code (or any successor provision or provisions)
of any relevant jurisdiction or any other applicable law (including the
Bankruptcy Code) or principles of equity; (3) any intent to use trademark
application filed pursuant to Section 1(b) of the Lanham Act to the extent and
until a statement of use or amendment to allege use is filed in connection
therewith and accepted by the U.S. Patent and Trademark Office and only if
inclusion of such intent to use application in the Collateral prior to such time
would result in the cancellation or invalidation of the alleged trademark; (4)
(i) any voting Equity Interests representing more than 65% of the outstanding
voting Equity Interests of any Foreign Subsidiary or FSHCO and (ii) any Equity
Interests in Sanmina-SCI Australia Holdings Pty Ltd.; (5) any motor vehicles and
other assets subject to certificates of title; (6) assets and personal property
for which a pledge thereof or a security interest therein is prohibited by
applicable laws (including any legally effective requirement to obtain the
consent of any governmental authority) after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code of any applicable
jurisdiction; and (7) any specific assets that are subject to a Lien permitted
by clause (b), (s), (t), (u), (v) or (aa) of Section 7.02 of the Credit
Agreement to the extent that a Lien on such assets to


2




114197788_4

--------------------------------------------------------------------------------




secure the Secured Obligations is prohibited by or requires consent under the
documentation relating to the obligations secured by such Lien.


“Excluded Deposit Account” means, collectively, all Deposit Accounts established
or held (including sub-accounts) for the exclusive purpose of funding payroll,
payroll or employment taxes or employee benefits, or a “zero balance account” or
an account containing not more than $100,000 at any time unless such a Deposit
Account is subject to a control agreement for the benefit of the Administrative
Agent.


“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full (other than (x) contingent obligations for
which no claim has been made and (y) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements), and (c) all Letters of
Credit have terminated or expired (other than Letters of Credit as to which
other arrangements with respect thereto satisfactory to the Administrative Agent
and the applicable Issuing Lender shall have been made).


“Qualifying Control Agreement” means an agreement reasonably satisfactory to the
Administrative Agent among any Grantor, a banking institution holding such
Grantor’s funds, and the Administrative Agent with respect to collection and
control of all deposits and balances held in a Deposit Account maintained by any
Grantor with such banking institution granting control over such Deposit
Accounts to the Administrative Agent.


“Secured Obligations” means (a) as to the Borrower, all of the Obligations,
including, the payment and performance of the obligations and liabilities
(whether now existing or hereafter arising) of each Loan Party under (i) the
Credit Agreement and each of the other Loan Documents (including this Agreement)
to which such Loan Party is now or hereafter becomes a party, and (ii) any
Secured Cash Management Agreement and Secured Hedge Agreement to which such Loan
Party is now or hereafter becomes a party and (b) as to each Guarantor, the
payment and performance of its obligations and liabilities (whether now existing
or hereafter arising) under (i) the Guaranty and each of the other Loan
Documents (including this Agreement) to which it is now or hereafter becomes a
party, and (ii) any Secured Cash Management Agreement and Secured Hedge
Agreement to which it is now or hereafter becomes a party. Notwithstanding the
foregoing, Secured Obligations shall exclude all Excluded Swap Obligations.


2.    Grant of Security Interest. Each Grantor hereby grants as collateral
security for the payment, performance and satisfaction of the Secured
Obligations to the Administrative Agent for the benefit of the Secured Parties a
continuing first priority security interest in and to all of the assets of such
Grantor or in which such Grantor has or may have or acquire an interest or the
power to transfer rights therein, whether now owned or existing or hereafter
created, acquired or arising and wheresoever located (collectively, the
“Collateral”), including the following:


(a)    all Accounts, all Supporting Obligations, letters of credit,
Letter-of-Credit Rights, Chattel Paper, Documents and Instruments;




3




114197788_4

--------------------------------------------------------------------------------




(b)    all Deposit Accounts and all amounts credited thereto;


(c)    all Inventory;


(d)    all Intercompany Debt at any time owing to such Grantor, and all of such
Grantor’s rights with respect thereto;


(e)    all money and cash held or maintained by such Grantor at any time,
whether or not in the possession or under the control of the Administrative
Agent, a Lender, or a bailee or Affiliate of the Administrative Agent or a
Lender, including any Cash Collateral;
    
(f)    all Equipment;


(g)    all General Intangibles (including Payment Intangibles);


(h)    all Investment Property;


(i)    all Commercial Tort Claims;


(j)    all Goods;


(k)    all Fixtures;


(l)    all books and records (including customer lists, files, correspondence,
tapes, computer programs, printouts and computer records) pertaining to the
foregoing; and


(m)    all accessions to, substitutions for, and all replacements, products, and
cash and non-cash Proceeds of the foregoing, including Proceeds of and unearned
premiums with respect to insurance policies, and claims against any Person for
loss, damage or destruction of any Collateral.


3.     Perfection. As of the date of execution of this Agreement or Security
Joinder Agreement by each Grantor, as applicable (with respect to each Grantor,
its “Applicable Date”), such Grantor shall have:


(a)    if the Administrative Agent requests such Grantor to prepare such
financing statements, furnished the Administrative Agent with duly authorized
financing statements in form, number and substance suitable for filing in each
Grantor’s jurisdiction of organization or as otherwise required by the Uniform
Commercial Code in such jurisdiction of organization, sufficient under
Applicable Law, and satisfactory to the Administrative Agent in order that upon
the filing of the same the Administrative Agent, for the benefit of the Secured
Parties, shall have a duly perfected security interest in all Collateral in
which a security interest can be perfected by the filing of such financing
statements;


(b)    to the extent expressly required by the terms hereof or of the Credit
Agreement, or otherwise as the Administrative Agent may reasonably request,
furnished the Administrative Agent


4




114197788_4

--------------------------------------------------------------------------------




with Qualifying Control Agreements or other control agreements (in form and
substance reasonably satisfactory to Administrative Agent), and use commercially
reasonable efforts to furnish to the Administrative Agent issuer acknowledgments
of the Administrative Agent’s interest in Letter-of-Credit Rights, and evidence
of the placement of a restrictive legend on tangible chattel paper (and the
tangible components of electronic Chattel Paper), and taken appropriate action
acceptable to the Administrative Agent sufficient to establish the
Administrative Agent’s control of electronic Chattel Paper (and the electronic
components of hybrid Chattel Paper), as appropriate, with respect to Collateral
in which a security interest can be perfected only by control or such
restrictive legending, in each case in form and substance reasonably acceptable
to the Administrative Agent and sufficient under Applicable Law so that the
Administrative Agent, for the benefit of the Secured Parties, shall have a
security interest in all such Collateral perfected by control; and


(c)    to the extent expressly required by the terms hereof or of the Credit
Agreement, or otherwise as the Administrative Agent may reasonably request,
delivered to the Administrative Agent or, if the Administrative Agent shall
specifically consent in each instance, an agent or bailee of the Administrative
Agent that has acknowledged such status in a properly executed control agreement
(in form and substance reasonably satisfactory to Administrative Agent)
possession of all Collateral with respect to which a security interest can be
perfected only by possession, and including in the case of Instruments,
Documents, and Investment Property that are in the form of certificated
securities, duly executed endorsements or stock powers in blank, as the case may
be, affixed thereto in form and substance acceptable to the Administrative Agent
and sufficient under Applicable Law so that the Administrative Agent, for the
benefit of the Secured Parties, shall have a security interest in all such
Collateral perfected by possession;


with the effect that the Liens conferred in favor of the Administrative Agent
shall be and remain duly perfected and of first priority subject only, to the
extent applicable, to Permitted Liens. All financing statements (including all
amendments thereto and continuations thereof), control agreements, certificates,
acknowledgments, stock powers and other documents, electronic identification,
restrictive legends, and instruments furnished in connection with the creation,
enforcement, protection, perfection or priority of the Administrative Agent’s
security interest in Collateral, including such items as are described above in
this Section 3, are sometimes referred to herein as “Perfection Documents”. The
delivery of possession of items of or evidencing Collateral, causing other
Persons to execute and deliver Perfection Documents as appropriate, the filing
or recordation of Perfection Documents, the establishment of control over items
of Collateral, and the taking of such other actions as may be necessary or
advisable in the determination of the Administrative Agent to create, enforce,
protect, perfect, or establish or maintain the priority of, the security
interest of the Administrative Agent for the benefit of the Secured Parties in
the Collateral is sometimes referred to herein as “Perfection Action”.


Notwithstanding anything to the contrary in this Agreement or any Loan
Documents, no Grantor shall be required to take any action to perfect the
security interest in Collateral under the laws of any jurisdiction outside the
United States of America.


For the avoidance of doubt, (i) the grant of a security interest herein shall
not be deemed to be an assignment of intellectual property rights owned by any
Grantor and (ii) the security interest


5




114197788_4

--------------------------------------------------------------------------------




granted under this Agreement shall not extend to, and the definition of
“Collateral” and definitions of and references to asset categories in the
definition of Collateral and elsewhere in this Agreement or any agreement
entered into or pursuant to this Agreement shall not include, Excluded Assets
and, for the avoidance of doubt, no provision of this Agreement including,
without limitation, any representation, warranty or covenant shall apply to any
such Excluded Assets.


4.    Maintenance of Security Interest; Further Assurances.


(a)    Each Grantor will from time to time at its own expense, deliver
Perfection Documents, and take such other or additional Perfection Action, as
may be required by the terms of the Loan Documents or, subject to the
limitations set forth in the Loan Documents, as the Administrative Agent may
reasonably request in connection with the administration or enforcement of this
Agreement or related to the Collateral or any part thereof in order to carry out
the terms of this Agreement, to perfect, protect, maintain the priority of or
enforce the Administrative Agent’s security interest in the Collateral, subject
only to Permitted Liens, or otherwise to better assure and confirm unto the
Administrative Agent its rights, powers and remedies for the benefit of the
Secured Parties hereunder. Without limiting the foregoing, but subject to the
limitations set forth in the Loan Documents, each Grantor hereby irrevocably
authorizes the Administrative Agent to file (with, or to the extent permitted by
applicable law, without the signature of the applicable Grantor appearing
thereon) financing statements (including amendments thereto and initial
financing statements in lieu of continuation statements) or other Perfection
Documents (including copies thereof) showing such Grantor as “debtor” at such
time or times and in all filing offices as the Administrative Agent may from
time to time determine to be necessary or advisable to perfect or protect the
rights of the Administrative Agent and the Secured Parties hereunder, or
otherwise to give effect to the transactions herein contemplated. Each Grantor
hereby irrevocably ratifies and acknowledges the Administrative Agent’s
authority to have effected filings of Perfection Documents made by the
Administrative Agent prior to its Applicable Date.


(b)    With respect to any and all Collateral, each Grantor shall promptly pay
upon written demand therefor by the Administrative Agent of all fees and
expenses (including documentary stamp, excise or intangibles taxes) incurred in
connection with the preparation, delivery, or filing of any Perfection Document
or the taking of any Perfection Action to perfect, protect or enforce a security
interest in Collateral in favor of the Administrative Agent for the benefit of
the Secured Parties, subject only to Permitted Liens. All amounts not so paid
when due shall constitute additional Secured Obligations and (in addition to
other rights and remedies resulting from such nonpayment) shall bear interest
from the date of demand until paid in full at the Default Rate.


(c)    Each Grantor agrees to maintain among its books and records appropriate
notations or evidence of, and to the extent required by GAAP to make or cause to
be made appropriate disclosure upon its financial statements of, the security
interest granted hereunder to the Administrative Agent for the benefit of the
Secured Parties.


5.    Receipt of Payment. In the event an Event of Default shall occur and be
continuing and a Grantor (or any of its Affiliates, subsidiaries, stockholders,
directors, officers, employees or agents) shall receive any proceeds of
Collateral, including without limitation monies, checks, notes,


6




114197788_4

--------------------------------------------------------------------------------




drafts or any other items of payment, each Grantor shall hold all such items of
payment in trust for the Administrative Agent for the benefit of the Secured
Parties, and as the property of the Administrative Agent for the benefit of the
Secured Parties, separate from the funds and other property of such Grantor, and
no later than the first Business Day following the receipt thereof, at the
election of the Administrative Agent, such Grantor shall cause such Collateral
to be forwarded to the Administrative Agent for its custody, possession and
disposition on behalf of the Secured Parties in accordance with the terms hereof
and of the other Loan Documents.


6.    Preservation and Protection of Collateral.


(a)    The Administrative Agent shall be under no duty or liability with respect
to the collection, protection or preservation of the Collateral, or otherwise,
beyond the use of reasonable care in the custody and preservation thereof while
in its possession or as otherwise required by the UCC. Each Grantor shall be
responsible for the safekeeping of its Collateral, and, except to the extent
determined by a final nonappealable judgment of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Administrative Agent, the Administrative Agent shall not have any
responsibility for (i) any loss or damage thereto or destruction thereof
occurring or arising in any manner or fashion from any cause, (ii) any
diminution in the value thereof or (iii) any act or default of any carrier,
warehouseman, bailee or forwarding agency thereof or other Person in any way
dealing with or handling such Collateral.


(b)    Each Grantor agrees to (i) keep and maintain its tangible personal
property Collateral as required pursuant to Section 6.13 of the Credit
Agreement, (ii) to pay when due all taxes, charges and assessments against the
Collateral as required pursuant to Section 6.06 of the Credit Agreement and
(iii) promptly upon a Senior Officer or other executive officer of Borrower
obtaining knowledge thereof, to cause to be terminated and released all Liens
(other than Permitted Liens) on the Collateral. Upon the failure of any Grantor
to so pay or contest such taxes, charges, or assessments, or cause such Liens to
be terminated, the Administrative Agent at its option may pay or contest any of
them or amounts relating thereto (the Administrative Agent having the sole right
to determine the legality or validity and the amount necessary to discharge such
taxes, charges, Liens or assessments) but shall not have any obligation to make
any such payment or contest. All sums so disbursed by the Administrative Agent,
including all reasonable and documented out-of-pocket fees and expenses of
counsel (collectively, “Attorneys’ Costs”), court costs, reasonable expenses and
other charges related thereto, shall be payable on demand by the applicable
Grantor to the Administrative Agent and shall be additional Secured Obligations
secured by the Collateral, and any amounts not so paid on demand (in addition to
other rights and remedies resulting from such nonpayment) shall bear interest
from the date of demand until paid in full at the Default Rate.


7.    Status of Grantors and Collateral Generally. Each Grantor represents and
warrants to, and covenants with, the Administrative Agent for the benefit of the
Secured Parties, with respect to itself and the Collateral as to which it has or
acquires any interest, that:


(a)    It is at its Applicable Date (or as to Collateral acquired after its
Applicable Date will be upon the acquisition of the same) and, except as
permitted by the Credit Agreement and subsection (b) of this Section 7, will
continue to be, the owner of the Collateral, free and clear of all Liens,


7




114197788_4

--------------------------------------------------------------------------------




other than the security interest hereunder in favor of the Administrative Agent
for the benefit of the Secured Parties and Permitted Liens, and that it will at
its own cost and expense defend such Collateral and any products and proceeds
thereof against all claims and demands of all Persons (other than holders of
Permitted Liens) to the extent of their claims permitted under the Credit
Agreement at any time claiming the same. Upon the failure of any Grantor to so
defend, the Administrative Agent may do so at its option but shall not have any
obligation to do so. All sums so disbursed by the Administrative Agent,
including reasonable and documented Attorneys’ Costs, court costs, expenses and
other charges related thereto, shall be payable on demand by the applicable
Grantor to the Administrative Agent and shall be additional Secured Obligations
secured by the Collateral, and any amounts not so paid on demand (in addition to
other rights and remedies resulting from such nonpayment) shall bear interest
from the date of demand until paid in full at the Default Rate.


(b)    It shall not (i) sell, assign, transfer, lease, license or otherwise
dispose of any of, or grant any option with respect to, the Collateral, except
as permitted under the Credit Agreement or (ii) create or suffer to exist any
Lien upon or with respect to any of the Collateral except for the security
interests created by this Agreement and Permitted Liens.


(c)    It has full power, legal right and lawful authority to enter into this
Agreement (and any Security Joinder Agreement applicable to it) and to perform
its terms, including the grant of the security interests in the Collateral
herein provided for.


(d)    No authorization, consent, approval or other action by, and no notice to
or filing with, any Governmental Authority or any other Person which has not
been given or obtained, as the case may be, is required either (i) for the grant
by such Grantor of the security interests granted hereby or for the execution,
delivery or performance by such Grantor of this Agreement (or any Security
Joinder Agreement) by such Grantor, or (ii) for the perfection of or the
exercise by the Administrative Agent, on behalf of the Secured Parties, of its
rights and remedies hereunder, except for action required by the Uniform
Commercial Code to perfect and exercise remedies with respect to the security
interest conferred hereunder.


(e)    No effective financing statement or other Perfection Document similar in
effect, nor any other Perfection Action, covering all or any part of the
Collateral purported to be granted or taken by or on behalf of such Grantor (or
by or on behalf of any other Person and which remains effective as against all
or any part of the Collateral) has been filed in any recording office, delivered
to another Person for filing (whether upon the occurrence of a contingency or
otherwise), or otherwise taken, as the case may be, except such as pertain to
Permitted Liens and such as may have been filed for the benefit of, delivered
to, or taken in favor of, the Administrative Agent for the benefit of the
Secured Parties in connection with the security interests conferred hereunder.


(f)    Schedule 7(f) to the Disclosure Letter contains true and complete
information as to each of the following: (i) the exact legal name of each
Grantor as it appears in its Organic Documents as of its Applicable Date and at
any time during the five (5) year period ending as of its Applicable Date (the
“Covered Period”), (ii) the jurisdiction of formation and form of organization
of each Grantor, and the identification number of such Grantor in its
jurisdiction of formation (if any) as


8




114197788_4

--------------------------------------------------------------------------------




of its Applicable Date and at any time during the Covered Period, (iii) each
address of the chief executive office of each Grantor as of its Applicable Date
and at any time during the Covered Period, (iv) all trade names or trade styles
used by such Grantor as of its Applicable Date and at any time during the
Covered Period, (v) the address of each location of such Grantor at which any
tangible personal property Collateral (including Account Records and Account
Documents) is located at its Applicable Date or has been located at any time
during the Covered Period, (vi) with respect to each location described in
clause (v) that is not owned beneficially and of record by such Grantor, the
name and address of the owner thereof and such owner’s relationship to such
Grantor (e.g. lessor, warehousemen) as of its Applicable Date and (vii) the name
of each Person other than such Grantor and the address of such Person at which
any tangible personal property Collateral of such Grantor is held under any
warehouse, consignment, bailment or other arrangement as of its Applicable Date.
No Grantor shall change its name, change its jurisdiction of formation (whether
by reincorporation, merger or otherwise), or change the location of its chief
executive office, except in each case upon giving not less than thirty (30)
days’ prior written notice to the Administrative Agent (or such shorter period
of time as may be agreed by the Administrative Agent) and taking or causing to
be taken at such Grantor’s expense all such Perfection Action, including the
delivery of such Perfection Documents, as may be reasonably requested by the
Administrative Agent to perfect or protect, or maintain the perfection and
priority of, the Lien of the Administrative Agent for the benefit of the Secured
Parties in the Collateral contemplated hereunder.


(g)    No Grantor shall engage in any consignment transaction in respect of any
of the Collateral with a book or replacement value in excess of $5,000,000 as
consignor, without prior notice to the Administrative Agent in each instance.


(h)    No Grantor shall cause or permit any of the tangible personal property
Collateral with a book or replacement value in excess of $5,000,000 (i) to be
evidenced by any document of title (except for shipping documents as necessary
or customary to effect the receipt of raw materials or components or the
delivery of inventory to customers, in each case in the Ordinary Course of
Business) or (ii) to be in the possession, custody or control of any
warehouseman or other bailee without prior notice to the Administrative Agent in
each instance.


(i)    No tangible personal property Collateral, other than Inventory in
transit, is or shall be located at any location that is leased in the United
States by such Grantor from any other Person other than Inventory the value of
which, when aggregated with all other Inventory kept at any location which is
leased by all Grantors in the United States, is less than $5,000,000, unless (i)
such location and lessor is set forth on Schedule 7(f) to the Disclosure Letter
or such Grantor provides not less than thirty (30) days’ prior written notice
thereof to the Administrative Agent (or such shorter period of time as may be
agreed by the Administrative Agent), (ii) to the extent requested by the
Administrative Agent for locations not set forth on Schedule 7(f) to the
Disclosure Letter and disclosed to the Administrative Agent after the date
hereof, such Grantor has used commercially reasonable efforts to obtain from
such lessor an acknowledgment of the Lien in favor of the Administrative Agent
for the benefit of the Secured Parties conferred hereunder and a waiver of its
statutory and consensual liens and rights with respect to such Collateral in
form and substance reasonably acceptable to the Administrative Agent and
delivered in writing to the Administrative Agent prior to any Collateral being
located at any such location, and (iii) subject to the limitations


9




114197788_4

--------------------------------------------------------------------------------




set forth herein, such Grantor shall have caused at its expense to be prepared
and executed such additional Perfection Documents and to be taken such other
Perfection Action as the Administrative Agent may deem necessary or advisable to
carry out the transactions contemplated by this Agreement.


8.    [Reserved.]


9.    Specific Collateral.    


(a)    Accounts. With respect to the Accounts of such Grantor whether now
existing or hereafter created or acquired and wheresoever located, each Grantor
represents, warrants and covenants to the Administrative Agent for the benefit
of the Secured Parties that:


(i)    Each Grantor shall keep accurate and complete in all material respects
records of its Accounts (“Account Records”) and from time to time upon the
reasonable request of the Administrative Agent such Grantor shall provide the
Administrative Agent with a schedule of Accounts in form and substance
acceptable to the Administrative Agent describing all Accounts created or
acquired by such Grantor (“Schedule of Accounts”); provided, however, that such
Grantor’s failure to provide any such Schedule of Accounts shall not affect or
limit the Administrative Agent’s security interest or other rights in and to any
Accounts for the benefit of the Secured Parties. If reasonably requested by the
Administrative Agent, each Grantor shall furnish the Administrative Agent with
copies of proof of delivery and other documents relating to the Accounts so
scheduled, including without limitation repayment histories and present status
reports (collectively, “Account Documents”) and such other matter and
information relating to the status of then existing Accounts as the
Administrative Agent shall request.


(ii)     All Account Records and Account Documents are and shall at all times be
located only at such Grantor’s current chief executive office as set forth on
Schedule 7(f) to the Disclosure Letter, such other locations as are specifically
identified on Schedule 7(f) to the Disclosure Letter as an “Account Documents
location,” or as to which such Grantor has given prior written notice to the
Administrative Agent.


(iii)    The Accounts are genuine, are in all respects what they purport to be,
are not evidenced by an instrument or document or, if evidenced by an instrument
or document, are only evidenced by one original instrument or document.


(iv)    The Accounts cover bona fide sales, leases, licenses or other
dispositions of property usually dealt in by such Grantor, or the rendition by
such Grantor of services, to an Account Debtor in the Ordinary Course of
Business.


(v)    The amounts of the face value of any Account shown or reflected on any
Schedule of Accounts, invoice statement, or certificate delivered to the
Administrative Agent, are actually owing to such Grantor and are not contingent
for any reason and there are no setoffs, discounts, allowances, claims,
counterclaims or disputes of any kind or


10




114197788_4

--------------------------------------------------------------------------------




description in an amount greater than $5,000,000 in the aggregate, or greater
than $1,000,000 individually, known to be existing or asserted with respect
thereto and such Grantor has not made any agreement with any Account Debtor
thereunder for any deduction therefrom, except as may be stated in the Schedule
of Accounts and reflected in the calculation of the face value of each
respective invoice related thereto.


(vi)    Except for conditions generally applicable to such Grantor’s industry
and markets, there are no facts, events, or occurrences known to such Grantor
pertaining particularly to any Accounts which are reasonably expected to
materially impair in any way the validity, collectibility or enforcement of
Accounts that would reasonably be likely, in the aggregate, to be of material
economic value, or in the aggregate materially reduce the amount payable
thereunder from the amount of the invoice face value shown on any Schedule of
Accounts, or on any certificate, contract, invoice or statement delivered to the
Administrative Agent with respect thereto.


(vii)    The property or services giving rise thereto are not, and were not at
the time of the sale or performance thereof, subject to any Lien, claim,
encumbrance or security interest, except those of the Administrative Agent for
the benefit of Secured Parties and Permitted Liens.


(b)    Inventory. With respect to its Inventory whether now existing or
hereafter created or acquired and wheresoever located, each Grantor represents,
warrants and covenants to the Administrative Agent for the benefit of the
Secured Parties that:


(i)    Each Grantor shall keep accurate and complete in all material respects
records of its Inventory, and shall furnish to the Administrative Agent from
time to time upon the reasonable request of the Administrative Agent, a current
schedule of Inventory (“Schedule of Inventory”) based upon its most recent
physical inventory and its daily inventory records.


(ii)     All Inventory in the United States, other than Inventory in transit and
Inventory having a value of less than $5,000,000 in the aggregate, is and shall
at all times be located only at such Grantor’s locations as set forth on
Schedule 7(f) attached hereto or at such other locations as to which such
Grantor has given prior written notice to the Administrative Agent. No Grantor
shall, other than Inventory in transit and in the Ordinary Course of Business in
connection with its sale, lease, license or other dispositions of Collateral in
accordance with Section 7.05 of the Credit Agreement, remove any Inventory
having an aggregate value in excess of that stated in the preceding sentence
from such locations.


(c)    Deposit Accounts. With respect to its Deposit Accounts (other than any
Excluded Deposit Account) whether now existing or hereafter created or acquired
and wheresoever located, each Grantor represents, warrants and covenants to the
Administrative Agent for the benefit of the Secured Parties that:




11




114197788_4

--------------------------------------------------------------------------------




(i)    Schedule 9(c) to the Disclosure Letter contains a true and complete
description of each Deposit Account (other than any Excluded Deposit Account) of
such Grantor.


(ii)    Except with the express prior written consent of the Administrative
Agent in each instance, all Deposit Accounts (other than any Excluded Deposit
Account) shall be maintained at all times with depositary institutions as to
which the Administrative Agent shall have received a Qualifying Control
Agreement. Without limiting the generality of the foregoing, no Grantor shall
cause, or permit (x) any deposit to be evidenced by a certificate of deposit
unless such certificate of deposit is a negotiable instrument and immediately
upon receipt thereof such certificate shall have been delivered to the
Administrative Agent, together with a duly executed undated assignment in blank
affixed thereto, or (y) any Deposit Account (other than any Excluded Deposit
Account) not listed on Schedule 9(c) to the Disclosure Letter to be opened or
maintained except in each case upon giving not less than thirty (30) days’ prior
written notice to the Administrative Agent (or such shorter period of time as
may be agreed by the Administrative Agent) and taking or causing to be taken at
such Grantor’s expense all such Perfection Action, including the delivery of
such Perfection Documents, as may be reasonably requested by the Administrative
Agent to perfect or protect, or maintain the perfection and priority of, the
Lien of the Administrative Agent for the benefit of the Secured Parties in such
Deposit Account contemplated hereunder.


(d)    Instruments. With respect to its Instruments constituting Collateral
whether now existing or hereafter created or acquired and wheresoever located,
each Grantor represents, warrants and covenants to the Administrative Agent for
the benefit of the Secured Parties that:


(i)    Each Grantor shall promptly (and in any event within 30 days after the
acquisition by the Grantor thereof) deliver to the Administrative Agent the
originals of all Instruments constituting Collateral having a face amount
payable in excess of $2,500,000, in each case together with duly executed
undated endorsements in blank affixed thereto and such other documentation and
information as may be necessary to enable the Administrative Agent to realize
upon such Instruments in accordance with their respective terms or transfer such
Instruments as may be permitted under the Loan Documents or by Applicable Law;
provided that if the aggregate face amount of all Instruments not required to be
delivered pursuant to the foregoing sublcause (B) exceeds $7,500,000, then the
Grantors shall be required to deliver Instruments and related endorsements in
accordance with such subclause (B) in an amount equal to such excess.
    
(ii)    Other than in the Ordinary Course of Business and as the applicable
Grantor may determine in its reasonable business judgment, no Grantor shall
amend, modify, waive or terminate any provision of, or fail to exercise promptly
and diligently each material right or remedy conferred under or in connection
with, any Instrument constituting Collateral, in any case in such a manner as
could reasonably be expected to materially adversely affect the value of such
affected Instrument as Collateral.




12




114197788_4

--------------------------------------------------------------------------------




10.    Insurance Requirements. Each Grantor shall maintain insurance covering
the Collateral in accordance with the provisions of Section 6.07 of the Credit
Agreement. From time to time upon request, the Grantors shall deliver to the
Administrative Agent copies of its insurance policies. Unless the Administrative
Agent shall agree otherwise, each policy relating to the Collateral shall
include satisfactory endorsements (a) showing the Administrative Agent as
additional insured or lender loss payee, as applicable and (b) requiring 30
days’ prior written notice to the Administrative Agent in the event of
cancellation of the policy for any reason whatsoever. If any Grantor fails to
provide and pay for any insurance, the Administrative Agent may, at its option,
but shall not be required to, procure the insurance and charge the Grantors
therefor. Each Grantor agrees to deliver to the Administrative Agent, promptly
as rendered, copies of all reports made to insurance companies for claims in
respect of the Collateral in excess of $5,000,000. While no Event of Default
exists, the Grantors may settle, adjust or compromise any insurance claim. If an
Event of Default exists, only the Administrative Agent shall be authorized to
settle, adjust and compromise such claims. Notwithstanding anything to the
contrary in this Agreement, the other Loan Documents or the terms of the
insurance policies and endorsements obtained pursuant to this Section 10, if an
Event of Default exists, Administrative Agent shall only be entitled to receive
insurance proceeds in respect of the Collateral.


11.    Rights and Remedies Upon Event of Default. Upon and during the
continuance of an Event of Default, the Administrative Agent shall have the
following rights and remedies on behalf of the Secured Parties in addition to
any rights and remedies set forth elsewhere in this Agreement or the other Loan
Documents, all of which may be exercised with or, if allowed by law, without
notice to a Grantor:


(a)    All of the rights and remedies of a secured party under the UCC or under
other Applicable Law, all of which rights and remedies shall be cumulative, and
none of which shall be exclusive, to the extent permitted by law, in addition to
any other rights and remedies contained in this Agreement or any other Loan
Document;


(b)    The right to foreclose the Liens and security interests created under
this Agreement by any available judicial procedure or without judicial process;


(c)    The right to (i), to the extent permitted by law, enter upon the premises
of a Grantor through self-help and without judicial process, without first
obtaining a final judgment or giving such Grantor notice or opportunity for a
hearing on the validity of the Administrative Agent’s claim and without any
obligation to pay rent to such Grantor, or any other place or places where any
Collateral is located and kept, and remove the Collateral therefrom to the
premises of the Administrative Agent or any agent of the Administrative Agent,
for such time as the Administrative Agent may desire, in order effectively to
collect or liquidate the Collateral (subject, in the case of any premises that
are leased, to any applicable landlord waiver agreements that may be entered
into by the Administrative Agent related to such premises), (ii) require such
Grantor or any bailee or other agent of such Grantor to assemble the Collateral
and make it available to the Administrative Agent at a place to be designated by
the Administrative Agent that is reasonably convenient to both parties, and
(iii) notify any or all Persons party to a control agreement or who otherwise
have possession of or control over any Collateral of the occurrence of an Event
of Default and other


13




114197788_4

--------------------------------------------------------------------------------




appropriate circumstances, and exercise control over and take possession or
custody of any or all Collateral in the possession, custody or control of such
other Persons;


(d)    The right to (i) exercise all of a Grantor’s rights and remedies with
respect to the collection of any Collateral consisting of Accounts, Chattel
Paper, Instruments, Supporting Obligations and General Intangibles
(collectively, “Payment Collateral”), including the right to demand payment
thereof and enforce payment, by legal proceedings or otherwise; (ii) settle,
adjust, compromise, extend or renew all or any Payment Collateral or any legal
proceedings pertaining thereto; (iii) discharge and release all or any Payment
Collateral; (iv) take control, in any manner, of any item of payment or proceeds
referred to in Section 5 above; (v) prepare, file and sign a Grantor’s name on
any proof of claim in bankruptcy, notice of Lien, assignment or satisfaction of
Lien or similar document in any action or proceeding adverse to any obligor
under any Payment Collateral or otherwise in connection with any Payment
Collateral; (vi) endorse the name of a Grantor upon any chattel paper, document,
instrument, invoice, freight bill, bill of lading or similar document or
agreement relating to any Collateral; (vii) to the extent permitted by the
applicable user agreement or license, use the information recorded on or
contained on a Grantor’s internet website or otherwise in any data processing
equipment and computer hardware and software relating to any Collateral to which
a Grantor has access; (viii) open such Grantor’s mail relating to Payment
Collateral and collect any and all amounts due to such Grantor from any Account
Debtors or other obligor in respect of Payment Collateral; (ix) notify any or
all Account Debtors or other obligor on any Payment Collateral that such Payment
Collateral has been assigned to the Administrative Agent for the benefit of the
Secured Parties and that Administrative Agent has a security interest therein
for the benefit of the Secured Parties; each Grantor hereby agrees that any such
notice, in the Administrative Agent’s sole discretion, may (but need not) be
sent on such Grantor’s stationery, in which event such Grantor shall co-sign
such notice with the Administrative Agent if requested to do so by the
Administrative Agent; and (x) do all acts and things and execute all documents
necessary, in Administrative Agent’s sole discretion, to collect the Payment
Collateral; and


(e)    The right to sell all or any Collateral in its then existing condition,
or after any further manufacturing or processing thereof, at such time or times,
at public or private sale or sales, with such notice as may be required by law,
in lots or in bulk, for cash or on credit, with or without representations and
warranties, all as the Administrative Agent, in its sole discretion, may deem
advisable. The Administrative Agent shall have the right to conduct such sales
on a Grantor’s premises or elsewhere and shall have the right to use a Grantor’s
premises without charge for such sales for such time or times as the
Administrative Agent may see fit. The Administrative Agent may, if it deems it
reasonable, postpone or adjourn any sale of the Collateral from time to time by
an announcement at the time and place of such postponed or adjourned sale, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned. Each Grantor agrees that the Administrative Agent has no
obligation to preserve rights to the Collateral against prior parties or to
marshal any Collateral for the benefit of any Person. The Administrative Agent
for the benefit of the Secured Parties is hereby granted (to the extent
grantable by such Grantor without breaching or violating any agreement
applicable thereto) an irrevocable fully paid non-exclusive license (subject, in
the case of trademarks, to sufficient rights to quality control and inspection
in favor of such Grantor to avoid risk of invalidation of such trademarks, and,
in the case of trade secrets, to an obligation of the Administrative Agent to
take reasonable steps under the


14




114197788_4

--------------------------------------------------------------------------------




circumstances to keep the trade secrets confidential to avoid the risk of
invalidation of such trade secrets) or other right (including each Grantor’s
rights under any license or any franchise agreement), each of which shall remain
in full force and effect until the Facility Termination Date, to use, without
charge, each of the labels, patents, copyrights, names, trade secrets, trade
names, trademarks and advertising matter, or any property of a similar nature
owned or licensed by any Grantor, as it pertains to the Collateral, in
completing production of, advertising for sale and selling any Collateral. If
any of the Collateral shall require repairs, maintenance, preparation or the
like, or is in process or other unfinished state, the Administrative Agent shall
have the right, but shall not be obligated, to perform such repairs,
maintenance, preparation, processing or completion of manufacturing for the
purpose of putting the same in such saleable form as the Administrative Agent
shall deem appropriate, but the Administrative Agent shall have the right to
sell or dispose of the Collateral without such processing and no Grantor shall
have any claim against the Administrative Agent for the value that may have been
added to such Collateral with such processing. In addition, each Grantor agrees
that in the event notice is necessary under applicable law, written notice
mailed to such Grantor in the manner specified herein ten (10) days prior to the
date of public sale of any of the Collateral or prior to the date after which
any private sale or other disposition of the Collateral will be made shall
constitute commercially reasonable notice to such Grantor. To the extent
permitted by law, all notice is hereby waived with respect to any of the
Collateral which threatens to decline speedily in value or is of a type
customarily sold on a recognized market. The Administrative Agent may purchase
all or any part of the Collateral at public or, if permitted by law, private
sale, free from any right of redemption which is hereby expressly waived to the
extent permitted by law by such Grantor and, in lieu of actual payment of such
purchase price, may set off the amount of such price against the Secured
Obligations.


The net cash proceeds resulting from the collection, liquidation, sale, or other
disposition of the Collateral shall be applied first to the expenses (including
all Attorneys’ Costs) of retaking, holding, storing, processing and preparing
for sale, selling, collecting, liquidating and the like, and then to the
satisfaction of all Secured Obligations in accordance with the terms of Section
8.03 of the Credit Agreement. Each Grantor shall be liable to the Administrative
Agent, for the benefit of the Secured Parties, and shall pay to the
Administrative Agent, for the benefit of the Secured Parties, on demand any
deficiency which may remain after such sale, disposition, collection or
liquidation of the Collateral (it being understood that no Grantor shall be
liable with respect to any such remaining Secured Obligations that constitute
Excluded Swap Obligations in respect of such Grantor).


12.    Attorney-in-Fact. Each Grantor hereby appoints the Administrative Agent
as such Grantor’s attorney-in-fact for the purposes of carrying out the
provisions of this Agreement and taking any action and executing any instrument
which the Administrative Agent may reasonably deem necessary or advisable to
accomplish the purposes hereof, which appointment is irrevocable and coupled
with an interest; provided that the Administrative Agent shall have and may
exercise rights under this power of attorney only upon the occurrence and during
the continuance of an Event of Default and, subject to reinstatement pursuant to
Section 13 below, such power of attorney shall terminate on the Facility
Termination Date. Without limiting the generality of the foregoing, upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent shall have the right and power to: (a) ask, demand, collect, sue for,
recover, compromise, receive and


15




114197788_4

--------------------------------------------------------------------------------




give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral; (b) receive, endorse and collect any drafts or
other instruments, documents and chattel paper in connection with the foregoing
clause (a); (c) endorse such Grantor’s name on any checks, notes, drafts or any
other payment relating to or constituting proceeds of the Collateral which comes
into the Administrative Agent’s possession or the Administrative Agent’s
control, and deposit the same to the account of the Administrative Agent, for
the benefit of the Secured Parties, on account and for payment of the Secured
Obligations; (d) file any claims or take any action or institute any proceedings
that the Administrative Agent may deem necessary or desirable for the collection
of any of the Collateral or otherwise to enforce the rights of the
Administrative Agent, for the benefit of the Secured Parties, with respect to
any of the Collateral; and (e) execute, in connection with any sale or other
disposition of Collateral provided for herein, any endorsement, assignments, or
other instruments of conveyance or transfer with respect thereto.


13.    Reinstatement. The granting of a security interest in the Collateral and
the other provisions hereof shall continue to be effective or be reinstated, as
the case may be, if at any time any payment of any of the Secured Obligations is
rescinded or must otherwise be returned by any Secured Party or is repaid by any
Secured Party in whole or in part in good faith settlement of a pending or
threatened avoidance claim, whether upon the insolvency, bankruptcy or
reorganization of any Grantor or any other Loan Party or otherwise, all as
though such payment had not been made. The provisions of this Section 13 shall
survive repayment of all of the Obligations and the termination or expiration of
this Agreement in any manner, including but not limited to termination upon
occurrence of the Facility Termination Date.


14.    Certain Waivers by the Grantors. Each Grantor waives to the extent
permitted by Applicable Law (a) any right to require any Secured Party or any
other obligee of the Secured Obligations to (i) proceed against any Person or
entity, including without limitation any Loan Party, (ii) proceed against or
exhaust any Collateral or other collateral for the Secured Obligations, or (iii)
pursue any other remedy in its power, (b) any defense arising by reason of any
disability or other defense of any other Person, or by reason of the cessation
from any cause whatsoever of the liability of any other Person or entity, (c)
any right of subrogation, and (d) any right to enforce any remedy which any
Secured Party or any other obligee of the Secured Obligations now has or may
hereafter have against any other Person and any benefit of and any right to
participate in any collateral or security whatsoever now or hereafter held by
the Administrative Agent for the benefit of the Secured Parties. Each Grantor
authorizes each Secured Party and each other obligee of the Secured Obligations
without notice (except notice required by applicable law) or demand and without
affecting its liability hereunder or under the Loan Documents from time to time
to: (i) take and hold security, other than the Collateral herein described, for
the payment of such Secured Obligations or any part thereof, and exchange,
enforce, waive and release the Collateral herein described or any part thereof
or any such other security; and (ii) upon the occurrence and during the
continuance of an Event of Default, apply such Collateral or other security and
direct the order or manner of sale thereof as such Secured Party or obligee in
its discretion may determine.


The Administrative Agent may at any time deliver (without representation,
recourse or warranty) the Collateral or any part thereof to a Grantor and the
receipt thereof by such Grantor


16




114197788_4

--------------------------------------------------------------------------------




shall be a complete and full acquittance for the Collateral so delivered, and
the Administrative Agent shall thereafter be discharged from any liability or
responsibility therefor.


15.    Continued Powers. Until the Facility Termination Date shall have
occurred, the power of sale and other rights, powers and remedies granted to the
Administrative Agent for the benefit of the Secured Parties hereunder shall
continue to exist and may be exercised by the Administrative Agent at any time
and from time to time irrespective of the fact that any of the Secured
Obligations or any part thereof may have become barred by any statute of
limitations or that any part of the liability of any Grantor may have ceased.


16.    Other Rights. The rights, powers and remedies given to the Administrative
Agent for the benefit of the Secured Parties by this Agreement shall be in
addition to all rights, powers and remedies given to the Administrative Agent or
any other Secured Party under any Loan Document or by virtue of any statute or
rule of law. Any forbearance or failure or delay by the Administrative Agent in
exercising any right, power or remedy hereunder shall not be deemed to be a
waiver of such right, power or remedy, and any single or partial exercise of any
right, power or remedy hereunder shall not preclude the further exercise
thereof; and every right, power and remedy of the Secured Parties shall continue
in full force and effect until such right, power or remedy is specifically
waived in accordance with the terms of the Credit Agreement.


17.    Anti-Marshaling Provisions. The right is hereby given by each Grantor to
the Administrative Agent, for the benefit of the Secured Parties, to make
releases (whether in whole or in part) of all or any part of the Collateral
agreeable to the Administrative Agent without notice to, or the consent,
approval or agreement of other parties and interests, including junior lienors,
which releases shall not impair in any manner the validity of or priority of the
Liens and security interests in the remaining Collateral conferred hereunder,
nor release any Grantor from personal liability for the Secured Obligations.
Notwithstanding the existence of any other security interest in the Collateral
held by the Administrative Agent, for the benefit of the Secured Parties, the
Administrative Agent shall have the right to determine the order in which any or
all of the Collateral shall be subjected to the remedies provided in this
Agreement. Each Grantor hereby waives any and all right to require the
marshaling of assets in connection with the exercise of any of the remedies
permitted by Applicable Law or provided herein or in any other Loan Document.


18.    Entire Agreement. This Agreement and each Security Joinder Agreement,
together with the Credit Agreement and other Loan Documents, constitute and
express the entire understanding among the parties hereto with respect to the
subject matter hereof, and supersede all prior negotiations, agreements and
understandings, inducements, commitments or conditions, express or implied, oral
or written, except as contained in the Loan Documents. The express terms hereof
control and supersede any course of performance or usage of the trade
inconsistent with any of the terms hereof. Neither this Agreement nor any
Security Joinder Agreement nor any portion or provision hereof or thereof may be
changed, altered, modified, supplemented, discharged, canceled, terminated, or
amended orally or in any manner other than as provided in the Credit Agreement.




17




114197788_4

--------------------------------------------------------------------------------




19.    Third Party Reliance. Each Grantor hereby consents and agrees that all
issuers of or obligors in respect of any Collateral, and all securities
intermediaries, warehousemen, bailees, public officials and other Persons having
any interest in, possession of, control over or right, privilege, duty or
discretion in respect of, any Collateral shall be entitled to accept the
provisions hereof and of the Security Joinder Agreements as conclusive evidence
of the right of the Administrative Agent, on behalf of the Secured Parties, to
exercise its rights hereunder or thereunder with respect to the Collateral,
notwithstanding any other notice or direction to the contrary heretofore or
hereafter given by any Grantor or any other Person to any of such Persons.


20.    Binding Agreement; Assignment. This Agreement and each Security Joinder
Agreement, and the terms, covenants and conditions hereof and thereof, shall be
binding upon and inure to the benefit of the parties hereto and thereto, and to
their respective successors and assigns, except that no Grantor shall be
permitted to assign this Agreement, any Security Joinder Agreement or any
interest herein or therein or, except as expressly permitted herein or in the
Credit Agreement, in the Collateral or any part thereof or interest therein.
Without limiting the generality of the foregoing sentence of this Section 20,
any Lender may assign to one or more Persons, or grant to one or more Persons
participations in or to, all or any part of its rights and obligations under the
Credit Agreement (to the extent permitted by the Credit Agreement); and to the
extent of any such assignment or participation such other Person shall, to the
fullest extent permitted by law, thereupon become vested with all the benefits
in respect thereof granted to such Lender herein or otherwise, subject however,
to the provisions of the Credit Agreement, including Article IX thereof
(concerning the Administrative Agent) and Section 10.06 thereof (concerning
assignments and participations). All references herein to the Administrative
Agent shall include any successor thereof.


21.    Bank Products. No Cash Management Bank or Hedge Bank that obtains the
benefit of this Agreement shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or otherwise in respect of
the Collateral (including the release or impairment of any Collateral) (or to
notice of or to consent to any amendment, waiver or modification of the
provisions hereof) other than in its capacity as a Lender and, in such case,
only to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Agreement to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, the Secured Obligations arising
under Bank Products unless the Administrative Agent has received written notice
of such Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Secured Party not a party to the Credit
Agreement that obtains the benefit of this Agreement shall be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of the Credit Agreement, and that with respect to the actions and
omissions of the Administrative Agent hereunder or otherwise relating hereto
that do or may affect such Secured Party, the Administrative Agent and each of
its Related Parties shall be entitled to all the rights, benefits and immunities
conferred under Article IX of the Credit Agreement.


22.    Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith


18




114197788_4

--------------------------------------------------------------------------------




negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


23.    Counterparts. This Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Agreement to
produce or account for more than one such counterpart executed by the Grantor
against whom enforcement is sought. Without limiting the foregoing provisions of
this Section 23, the provisions of Section 10.10 of the Credit Agreement shall
be applicable to this Agreement.


24.    Termination. Subject to the provisions of Section 13, (i) this Agreement
and each Security Joinder Agreement, and all obligations of the Grantors
hereunder (excluding those obligations and liabilities that expressly survive
such termination) shall terminate without delivery of any instrument or
performance of any act by any party on the Facility Termination Date and (ii)
this Agreement and any applicable Security Joinder Agreement, and all
obligations of a Grantor hereunder (excluding those obligations and liabilities
that expressly survive such termination) shall terminate as to such Grantor upon
the release of such Grantor as a Guarantor by the Administrative Agent. In
connection with any Asset Disposition or other transfer or disposition of
Collateral permitted under the Credit Agreement, the security interest granted
hereby in such Collateral shall automatically terminate upon consummation of
such Asset Disposition or other transfer or disposition without delivery of any
instrument or performance of any act by any party. Upon any such termination of
this Agreement or release of Collateral in connection with any Asset
Dispositions or other transfers or dispositions permitted under the Credit
Agreement, the Administrative Agent shall, at the request and sole expense of
the applicable Grantors, promptly deliver to the applicable Grantors such
termination statements and take such further actions as such Grantors may
reasonably request to terminate of record, or otherwise to give appropriate
notice of the termination of, any Lien conferred hereunder.


25.    Notices. Any notice required or permitted hereunder shall be given, (a)
with respect to each Grantor, at the address of the Borrower indicated in
Schedule 10.02 of the Credit Agreement and (b) with respect to the
Administrative Agent or any other Secured Party, at the Administrative Agent’s
address indicated in Schedule 10.02 of the Credit Agreement. All such addresses
may be modified, and all such notices shall be given and shall be effective, as
provided in Section 10.02 of the Credit Agreement for the giving and
effectiveness of notices and modifications of addresses thereunder.


26.    Joinder. Each Person that shall at any time execute and deliver to the
Administrative Agent a Security Joinder Agreement substantially in the form
attached hereto as Exhibit A shall thereupon irrevocably, absolutely and
unconditionally become a party hereto and obligated hereunder as a Grantor and
shall have thereupon pursuant to Section 2 granted a security interest in and
collaterally assigned to the Administrative Agent for the benefit of the Secured
Parties all Collateral in which it has at its Applicable Date or thereafter
acquires any interest or the power to transfer, and all references herein and in
the other Loan Documents to the Grantors or to the parties


19




114197788_4

--------------------------------------------------------------------------------




to this Agreement shall be deemed to include such Person as a Grantor hereunder.
Each Security Joinder Agreement shall be accompanied by the Supplemental
Schedules referred to therein, appropriately completed with information relating
to the Grantor executing such Security Joinder Agreement and its property. Each
of the applicable Schedules attached hereto shall be deemed amended and
supplemented without further action by such information reflected on the
Supplemental Schedules.


27.    Rules of Interpretation. The rules of interpretation contained in Section
1.02 of the Credit Agreement shall be applicable to this Agreement and each
Security Joinder Agreement and are hereby incorporated by reference. All
representations and warranties contained herein shall survive the delivery of
documents and any extension of credit referred to herein or secured hereby.


28.    Governing Law; Jurisdiction; Etc. THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. Without
limiting the general applicability of the foregoing and the terms of the other
Loan Documents to this Agreement and the parties hereto, the terms of Sections
10.14 and 10.15 of the Credit Agreement are incorporated herein by reference,
mutatis mutandis, with each reference to the “Borrower” therein (whether express
or by reference to the Borrower as a “party” thereto) being a reference to the
Pledgors, and the parties hereto agree to such terms.
29.    Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for any Hedging
Agreement or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a


20




114197788_4

--------------------------------------------------------------------------------




Defaulting Lender shall in no event affect the rights of any Covered Party with
respect to a Supported QFC or any QFC Credit Support.
(b)    As used in this Section 29, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.


“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).


“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).




[Signature pages follow.]




21




114197788_4

--------------------------------------------------------------------------------






    IN WITNESS WHEREOF, the parties have duly executed and delivered this
Security Amended and Restated Agreement on the day and year first written above.


GRANTORS:


SANMINA CORPORATION
CERTAINSOURCE TECHNOLOGY GROUP, INC.
CST REAL ESTATE LLC
HADCO CORPORATION
HADCO SANTA CLARA, INC.
PRIMARY SOURCING CORP.
SCI TECHNOLOGY, INC.
SENSORWISE, INC.




By: /s/ Christopher K. Sadeghian
Name: Christopher K. Sadeghian
Title: Secretary










AMENDED AND RESTATED SECURITY AGREEMENT
Signature Page


114197788

--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:


BANK OF AMERICA, N.A., as Administrative Agent




By:/s/ Christine Trotter        
Name:    Christine Trotter
Title: Assistant Vice President




AMENDED AND RESTATED SECURITY AGREEMENT
Signature Page


114197788

--------------------------------------------------------------------------------










A-5


114197788_4